Exhibit 99.1 Provident Announces Sale of its Equity Interest in BreitBurn Energy Company for US$305 Million News Release 13-08 July 30, 2008 All values are in Canadian dollars unless otherwise indicated CALGARY, ALBERTA - Provident Energy Trust (Provident) (TSX-PVE.UN; NYSE-PVX) has reached an agreement to sell its equity ownership of BreitBurn Energy Company L.P (“BreitBurn”), the remaining portion of its US Oil and Gas business unit for total consideration of US$305 million consisting of cash proceeds of US$295 million and a US$10 million note.The purchasers of Provident’s interest in BreitBurn are Metalmark Capital Partners, Greenhill Capital Partners, and the BreitBurn management team.The transaction is expected to close prior to the end of August with proceeds initially applied to Provident’s Canadian senior credit facility.Provident’s tax basis in Breitburn is approximately $100 million.Sale proceeds in excess of the tax basis are expected to be taxable in the current tax year. “Provident is pleased to announce the sale of our remaining investment in BreitBurn Energy” said Tom Buchanan, President and Chief Executive Officer. “This is a key milestone in the strategic review process announced in February of this year and will allow Provident to focus on its core E&P and Midstream businesses.
